Citation Nr: 1100381	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-05 725	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel





INTRODUCTION

The appellant claims entitlement to benefits as the child of a 
Veteran who served on active duty from October 1968 to September 
1970.  The Veteran died in December 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The case was remanded for additional development in June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that in its June 2009 remand the 
Board instructed the AMC as the agency of original jurisdiction 
(AOJ) to adjudicate the inextricable intertwined issue of 
entitlement to service connection for the cause of the Veteran's 
death, but that the issue was not adjudicated.  Although in 
correspondence dated in April 2010 the Muskogee VARO requested 
the appellant contact his local RO for adjudication of the claim, 
there is no indication of any subsequent RO or AOJ action to 
include notice of denial of the raised claim.  The Board notes 
that the June 2009 remand specifically noted that the appellant's 
September 2007 notice of disagreement raised the issue of 
entitlement to service connection for the cause of the Veteran's 
death.  This issue is so inextricably intertwined with the issue 
on appeal that for reasons of judicial economy it must be 
addressed prior to appellate review.  See Tyrues v. Shinseki, 23 
Vet. App. 166, 178 (2009) (en banc).

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, the case must be remanded for 
additional development.

Accordingly, the case is REMANDED for the following action:

1.  The appropriate AOJ must either 
provide adequate notice to the appellant 
of his appellate rights from a specific 
determination that he failed to provide 
requested information for a claim or 
adjudicate the issue of entitlement to 
service connection for the cause of the 
Veteran's death, to include as a result of 
a service-connected posttraumatic stress 
disorder or otherwise as a result of his 
service in the Republic of Vietnam.  The 
appellant should be notified of any 
determination adverse to his claim and 
advised of his procedural and appellate 
rights as they pertain to that decision.

2.  The AOJ should then readjudicate the 
claim on appeal in light of the decision 
pursuant to paragraph #1.  If the issue 
remains denied the appellant must be 
provided a supplemental statement of the 
case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


